 
EXHIBIT 10.30
 
CHANGE OF CONTROL AGREEMENT
 
This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of July 29, 2002, by and between Stephen J. Williams (the
“Employee”) and RITA Medical Systems, Inc., a Delaware corporation (the
“Company”).
 
RECITALS
 
A.    It is understood that another company or other entity may from time to
time consider the possibility of acquiring the Company or that a change in
control may otherwise occur, with or without the approval of the Company’s Board
of Directors (the “Board”). The Board has identified the Employee, an officer of
the Company, as a key employee whose continued employment with the Company is
critical to the Company’s future success and has determined that it is important
to provide Employee with an incentive to continue his or her employment with the
Company in the event that the Company consummates a Change of Control
transaction. For purposes of this Agreement, this shall include Employee’s
employment in a majority-owned subsidiary or other surviving entity of an
acquiring Company.
 
B.    To accomplish the foregoing objectives, the Board of Directors has
directed the Company, upon execution of this Agreement by the Employee, to agree
to the terms provided in this Agreement.
 
C.    The Board believes that it is imperative to provide the Employee with
certain benefits upon a Change of Control and, under certain circumstances, upon
termination of the Employee’s employment in connection with a Change of Control,
which benefits are intended to provide the Employee with financial security and
provide sufficient income and encouragement to the Employee to remain with the
Company notwithstanding the possibility of a Change of Control.
 
D.    To accomplish the foregoing objectives, the Board of Directors has
directed the Company, upon execution of this Agreement by the Employee, to agree
to the terms provided in this Agreement.
 
E.    Certain capitalized terms used in the Agreement are defined in Section 3
below.
 
In consideration of the mutual covenants contained in this Agreement, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:
 
        1.    At-Will Employment.    The Company and the Employee acknowledge
that the Employee’s employment is and shall continue to be at-will, as defined
under applicable law. If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments or benefits, other than as
provided by this Agreement, or as may otherwise be available in



--------------------------------------------------------------------------------

accordance with the terms of the Company’s established employee plans and
written policies at the time of termination. The terms of this Agreement shall
terminate upon the earlier of (i) the date on which Employee ceases to be
employed as an officer of the Company, other than as a result of an involuntary
termination by the Company without Cause, (ii) the date that all obligations of
the parties hereunder have been satisfied, or (iii) twelve (12) months after a
Change of Control. A termination of the terms of this Agreement pursuant to the
preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.
 
        2.    Change of Control.
 
                (a)    Stock Options and Restricted Stock.    Subject to Section
4 below, in the event of a Change of Control, on the effective date of the
transaction, fifty percent (50%) of all unvested options to purchase the
Company’s securities held by the Employee (the “Option”) prior to the effective
date of the Change of Control transaction shall become fully vested and
immediately exercisable and shall be exercisable to the extent so vested in
accordance with the provisions of the Option Agreement and Plan pursuant to
which such Option was granted and repurchase rights of the Company with respect
to fifty percent (50%) of the shares of restricted stock held by the Employee
purchased by the Employee pursuant to the terms of a Stock Purchase Agreement
shall immediately lapse. In addition, on each one month anniversary of the
effective date of the Change of Control transaction  1/12 of all remaining
unvested options held by the Employee shall become fully vested and immediately
exercisable and repurchase rights of the Company with respect to  1/12 of all
remaining shares of restricted stock held by Employee shall lapse.
 
                (b)    Termination Following A Change of Control.    If the
Employee’s employment with the Company is involuntarily terminated at any time
within twelve (12) months after a Change of Control all unvested options held by
the Employee shall become fully vested and immediately exercisable and shall be
exercisable to the extent so vested in accordance with the provisions of the
Option Agreement and Plan pursuant to which such Option was granted and
repurchase rights of the Company with respect to all of the shares of restricted
stock held by the Employee purchased by the Employee pursuant to the terms of a
Stock Purchase Agreement shall immediately lapse.
 
                        (i)    Voluntary Resignation and Termination for
Cause.    If the Employee voluntarily resigns from the Company or is terminated
for Cause following the Change of Control, then the Employee shall not be
entitled to any acceleration of the vesting of his or her unvested options or
lapse of repurchase rights with respect to his or her restricted stock.
 
        3.    Definition of Terms.    The following terms referred to in this
Agreement shall have the following meanings:
 
                (a)    Change of Control.    “Change of Control” shall mean the
consummation of any of the following events:



-2-



--------------------------------------------------------------------------------

 
(i)    Ownership.    Any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities without the approval of the Board of Directors of the Company;
or
 
(ii)    Merger/Sale of Assets.    A merger or consolidation of the Company
whether or not approved by the Board of Directors of the Company, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.
 
(b)    Cause.    “Cause” shall mean (i) gross negligence or willful misconduct
in the performance of the Employee’s duties to the Company where such gross
negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries, (ii)
repeated unexplained or unjustified absence from the Company, (iii) a material
and willful violation of any federal or state law; (iv) commission of any act of
fraud with respect to the Company; or (v) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as determined in good faith by the Board of
Directors of the Company.
 
(c)    Involuntary Termination.    “Involuntary Termination” shall include any
termination by the Company other than for Cause and the Employee’s voluntary
termination, upon 30 days prior written notice to the Company, following (i) a
material reduction or change in job duties, responsibilities and requirements
inconsistent with the Employee’s position with the Company and the Employee’s
prior duties, responsibilities and requirements, taking into account the
differences in job title and duties that are normally occasioned by reason of an
acquisition of one company by another and that do not actually result in a
material change in duties, responsibilities and requirements inconsistent with
an employee’s prior position with the acquired company; (ii) any reduction of
the Employee’s base and cash bonus compensation (other than in connection with a
general decrease in base salaries for most similarly situated employees of the
successor corporation); or (iii) the Employee’s refusal to relocate to a
location more than 50 miles from the Company’s current location.
 

 
4.
 
Limitation on Payments.

 
(a)    In the event that the severance benefits provided for in this Agreement
to the Employee (i) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) but for this Section, would be subject to the excise tax imposed by Section
4999 of the Code, then the Employee’s benefits under Section 2 shall be payable
either: (i) in full, or (ii) as to such lesser



-3-



--------------------------------------------------------------------------------

amount which would result in no portion of such severance benefits being subject
to excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by the
Employee on an after-tax basis, of the greatest amount of benefits under Section
2, notwithstanding that all or some portion of such benefits may be taxable
under Section 4999 of the Code. Unless the Company and the Employee otherwise
agree in writing, any determination required under this Section 4 shall be made
in writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon the Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.
 
(b)    The payment of severance benefits provided for in this Agreement shall be
subject to all applicable income, employment and social tax rules and
regulations.
 
5.    Successors.    Any successor to the Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of the Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
6.    Notice.    Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Mailed notices to the Employee shall be
addressed to the Employee at the home address which the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
 
7.    Miscellaneous Provisions.
 
(a)    No Duty to Mitigate.    The Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that the Employee
may receive from any other source.



-4-



--------------------------------------------------------------------------------

 
(b)    Waiver.    No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
 
(c)    Whole Agreement.    No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement of
the same title and concerning similar subject matter dated prior to the date of
this Agreement, and by execution of this Agreement both parties agree that any
such predecessor agreement shall be deemed null and void.
 
(d)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without reference to conflict of laws provisions.
 
(e)    Severability.    If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefor to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.
 
(f)    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement may be settled at the option of either party by binding
arbitration in the County of Santa Clara, California, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Punitive
damages shall not be awarded.
 
(g)    Legal Fees and Expenses.    The parties shall each bear their own
expenses, legal fees and other fees incurred in connection with this Agreement.
 
(h)    No Assignment of Benefits.    The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.
 
(i)    Employment Taxes.    All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.



-5-



--------------------------------------------------------------------------------

 
(j)    Assignment by the Company.    The Company may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee.
 
(k)    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
 
(SIGNATURE PAGE FOLLOWS)



-6-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

   
RITA MEDICAL SYSTEMS, INC.
         
STEPHEN J. WILLIAMS
By:
 
/S/    BARRY CHESKIN        

--------------------------------------------------------------------------------

         
/S/    STEPHEN J. WILLIAMS        

--------------------------------------------------------------------------------

Title:
 
President and Chief Executive Officer
           



-7-